Per Curiam.
A verdict for fifteen dollars was awarded the plaintiff in the County Court. This was less favorable than the verdict which he obtained in the Justice Court. No offer was made by defendant to allow judgment to be taken against it in any amount. Under these circumstances plaintiff is nevertheless entitled to costs on the new trial in County Court. (Justice Ct. Act, § 444; Pierano v. Merritt, 148 N. Y. 289; Frisch v. Dussault, 166 App. Div. 357.)
All concur. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.
Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.